under the circumstances.   See Hathaway v. State, 119 Nev. 248, 252, 71
P.3d 503, 506 (2003). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                     e•                        J.
                    Gibbons                                      Pic:HHHH:




                    cc:   Hon. Michael Villani, District Judge
                          Law Office of Kristina Wildeveld
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    434°